Name: Council Decision (EU) 2017/2105 of 10 November 2017 on the position to be adopted on behalf of the European Union within the Trade Committee regarding the amendment of Annex XII of the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, setting out the list of Colombian procuring entities in accordance with the provisions of Title VI (Ã¢ Government ProcurementÃ¢ )
 Type: Decision
 Subject Matter: EU institutions and European civil service;  international trade;  trade policy;  America;  European construction;  international affairs
 Date Published: 2017-11-18

 18.11.2017 EN Official Journal of the European Union L 303/6 COUNCIL DECISION (EU) 2017/2105 of 10 November 2017 on the position to be adopted on behalf of the European Union within the Trade Committee regarding the amendment of Annex XII of the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, setting out the list of Colombian procuring entities in accordance with the provisions of Title VI (Government Procurement) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first paragraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, (the Trade Agreement) has been provisionally applied with Colombia since 1 August 2013 (1). (2) Pursuant to paragraphs 1 and 3 of Article 14 of the Trade Agreement, the Trade Committee may adopt decisions by consensus, involving only the Union Party and the signatory Andean Country concerned (i.e. Colombia), provided that such decisions do not affect the rights and obligations of another signatory Andean Country. (3) The Trade Committee, during its fourth meeting on 24 November 2017, is to adopt the decision to agree on the modification of Subsection 2 of Section A to Appendix 1 of Annex XII (Government Procurement). The modification consists of a clarification of the coverage of government procurement entities at sub-central level in Colombia. The modification entails the inclusion of a note to Subsection 2 of Colombia's government procurement coverage to specify that procuring entities cover all sub-central public procuring entities not having an industrial or commercial character. The Union and Colombia agree that such modification would not require compensatory adjustments. (4) It is appropriate to establish the position to be adopted on behalf of the Union in the Trade Committee, as the decision will be binding upon the Union, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union within the Trade Committee shall be based on the draft Decision of the Trade Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Article 3 This Decision is addressed to the Commission. Done at Brussels, 10 November 2017. For the Council The President U. PALO (1) Council Decision 2012/735/EU of 31 May 2012 on the signing, on behalf of the Union, and provisional application of the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part (OJ L 354, 21.12.2012, p. 1). DRAFT DECISION No [ ¦]/2017 OF THE EU-COLOMBIA-PERU TRADE COMMITTEE of [ ¦] 2017 amending Appendix 1 of Annex XII (Government Procurement) to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part THE TRADE COMMITTEE, Having regard to the Trade Agreement between the European Union (Union) and its Member States, of the one part, and Colombia and Peru, of the other part (the Trade Agreement), and in particular Article 191 thereof, Whereas: (1) Article 191 of the Trade Agreement lays down the procedures whereby a Party may modify or rectify its coverage of procurement under Title VI of the Trade Agreement. (2) Subsection 2 of Section A to Appendix 1 of Annex XII (Government Procurement) to the Trade Agreement specifies sub-central government entities of Colombia whose procurement is covered under Title VI. (3) Following exchanges between the Union and Colombia on the implementation of the Trade Agreement, Colombia notified the Union of its intention to add a note to Subsection 2 to specify that procuring entities cover all sub-central public procuring entities, not having an industrial or commercial character. The Union and Colombia agree to such modification and that such modification will not require compensatory adjustments. (4) In order to include this note, Subsection 2 of Section A to Appendix 1 of Annex XII to the Trade Agreement must be modified. The decision to modify the Annex can be adopted in the Trade Committee set out under the Trade Agreement by the Union and Colombia (the signatory Andean Country concerned), pursuant to paragraph 3 of Article 14 of the Trade Agreement, as it relates exclusively to the bilateral relationship between them, HAS ADOPTED THIS DECISION: Article 1 The notes to Subsection 2 of Section A to Appendix 1 of Annex XII (Government Procurement) to the Trade Agreement shall be replaced as follows: Notes to this Subsection 1. For the purposes of this Subsection procuring entities  cover all sub-central public procuring entities, not having an industrial or commercial character. 2. Title VI of this Agreement does not cover: (a) procurements of food, agricultural raw materials/inputs and live animals related to agricultural support programmes and food assistance; and (b) procurements of goods classified under Section 2 (food products, beverages and tobacco; textiles, apparel and leather products) of the CPC version 1.0 for social assistance programmes. Article 2 The modification laid down in Article 1 shall not entail compensatory adjustment since it does not lead to a reduction of coverage. Article 3 This Decision shall enter into force on the date of its adoption. Done at [ ¦], [ ¦] 2017. For the Trade Committee